DETAILED ACTION

Claims 1-30 are pending. Claims 1 and 16 have been amended. Claim 30 is new. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 02/10/2021, for the non-final office action mailed on 11/10/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
 Applicant argues Lancioni does not teach an ability to render the message into displayable content, see applicant’s remarks pp. 9-10. Examiner respectfully disagrees, Lancioni teaches the ability to decrypt a message in order to display the attached message. Lancioni teaches that the content that needs to be rendered has to be verified as secured, hence there is a check to whether or not a content to be rendered can be displayed based on the security check and verification. 
 Applicant also argues Yip does not teach the first and second sets of software since they are not in the same device, see applicant’s remarks pp. 10-11. Examiner respectfully disagrees as Yip is used to teach two sets of software/applications which have the same functionality and perform the same operations and combining said teaching with Lancioni which does teach two sets of software being executed within a device.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 14, 16 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lancioni et al. (US-PGPUB-NO: 2018/0063091 A1) hereinafter Lancioni.

As per claim 1, Lancioni teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: receiving, at a device that includes a messaging application, a message (“In block 616, the receiver device receives a message such as via messaging application 228,” see Lancioni paragraph [0121]); executing a first set of software to process the message, the first set of software configured to test an ability to render the message into displayable content (“In block 618, messaging application 228 stores the message on a local storage 250, such as in a user accessible gallery, or in a private database for messaging application 228. Once the image is stored on storage 250, file monitor 516 may detect that a new image has been stored on storage 250. File monitor 516 then examines the image to determine whether it has steganographic content. This may include, for example, inspecting special headers or other data, or simply analyzing the message to see if there is an extractable steganographic message,” see Lancioni paragraph [0122], wherein the file monitor in interpreted as the first set of software); determining whether the first set of software has successfully tested the ability to render the message into displayable content (“When file monitor 516 determines that there is an image, key and policy management 518 brokers authorization with backend 606. This may include receiving authorization for the message to be displayed on the device, receiving appropriate decryption keys, and exchanging information about a policy to be applied to the message,” see Lancioni paragraph [0123]); executing, when the messaging application is executing, a second set of software that operates with the messaging application to display the message in response to determining that the first set of software has successfully tested the ability to render the message into displayable content (“In block 626, the recipient device displays the message content via a visualizer service. This may be in some examples embedded in security aware keyboard 504. This ensures that the display is not tampered with by other systems. Particularly, security aware keyboard 504 may be provided via TEE 400, in which case, other system services do not have access to it. Thus, in block 626, the policy for the message may be enforced,” see Lancioni paragraph [0126], wherein the visualizer service is interpreted as the second set of software).

As per claim 9, Lancioni teaches wherein the message is decrypted before being processed by the first set of software and before being processed by the second set of software (“Detection of a new image file may be the trigger for processing the message outside the boundaries of messaging application 228, by executing the reverse steganography and decrypting the message. This is achievable because images received through IM applications may be publicly available in user-accessible locations. Because processing can begin “offline” as soon as the image file is detected, the user experiences less delay when trying to access the message. Note that the decrypted content may be maintained, in some embodiments, within TEE 400, and only displayed to the user via a secure display channel,” see Lancioni paragraph [0110], where the decryption is done to the message before being processed by the system).

As per claim 14, Lancioni teaches wherein the messaging application is one of an email application or a text messaging application or a web browser application (“A messaging application could include, for example, an SMS interface, Snapchat, WhatsApp, Facebook Messenger, e-mail, or any other service for users communicating with each other. Messaging application 228 may also include inter-device or on-device inter-process communication, in which sensitive messages may be exchanged,” see Lancioni paragraph [0079]).

As per claim 16, Lancioni teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: receiving, at a device that includes a messaging application, an attachment associated with a message (“In block 616, the receiver device receives a message such as via messaging application 228, , with an attached carrier image” see Lancioni paragraph [0121]); executing a first set of software to process the attachment, the first set of software configured to test an ability to render the attachment into displayable format (“In block 618, messaging application 228 stores the message on a local storage 250, such as in a user accessible gallery, or in a private database for messaging application 228. Once the image is stored on storage 250, file monitor 516 may detect that a new image has been stored on storage 250. File monitor 516 then examines the image to determine whether it has steganographic content. This may include, for example, inspecting special headers or other data, or simply analyzing the message to see if there is an extractable steganographic message,” see Lancioni paragraph [0122], wherein the file monitor in interpreted as the first set of software); determining whether the first set of software has successfully tested the ability to render the attachment into displayable format (“When file monitor 516 determines that there is an image, key and policy management 518 brokers authorization with backend 606. This may include receiving authorization for the message to be displayed on the device, receiving appropriate decryption keys, and exchanging information about a policy to be applied to the message,” see Lancioni paragraph [0123]); executing, when the messaging application is executing and is displaying one or more messages in a conversation, a second set of software to display the attachment in response to determining that the first set of software has successfully tested the ability to render the attachment into displayable format (“In block 626, the recipient device displays the message content via a visualizer service. This may be in some examples embedded in security aware keyboard 504. This ensures that the display is not tampered with by other systems. Particularly, security aware keyboard 504 may be provided via TEE 400, in which case, other system services do not have access to it. Thus, in block 626, the policy for the message may be enforced,” see Lancioni paragraph [0126], wherein the visualizer service is interpreted as the second set of software).

As per claim 26, Lancioni teaches wherein the message is decrypted before being processed by the first set of software (“Detection of a new image file may be the trigger for processing the message outside the boundaries of messaging application 228, by executing the reverse steganography and decrypting the message. This is achievable because images received through IM applications may be publicly available in user-accessible locations. Because processing can begin “offline” as soon as the image file is detected, the user experiences less delay when trying to access the message. Note that the decrypted content may be maintained, in some embodiments, within TEE 400, and only displayed to the user via a secure display channel,” see Lancioni paragraph [0110], where the decryption is done to the message before being processed by the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Yip et al. (US-PGPUB-NO: 2017/0359281 A1) hereinafter Yip.

As per claim 2, Lancioni does not teach wherein the first set of software and the second set of software have the same functionality and perform the same operations. However, Yip teaches wherein the first set of software and the second set of software have the same functionality and perform the same operations (“In one embodiment, the first extension app and the second extension app are two instances of the same extension app and are each identified by the same app identifier which can be provided by an app marketplace or other service which provides for the downloading of the extension apps,” see Yip paragraph [0005]).
Lancioni and Yip are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications with Yip’s teaching of a messaging system of using extension application with a messaging app to incorporate having different software code operate to do the same functionality. 

As per claim 3, Lancioni modified with Yip teaches wherein the first set of software and the second set of software are two instances of the same computer program code (“In one embodiment, the first extension app and the second extension app are two instances of the same extension app and are each identified by the same app identifier which can be provided by an app marketplace or other service which provides for the downloading of the extension apps,” see Yip paragraph [0005]).

As per claim 4, Lancioni modified with Yip teaches wherein the second set of software executes while the messaging application is displaying one or more messages in a conversation within a message transcript and wherein the second set of software renders the message (“Objects created by an extension app in one embodiment are shown in the message transcript on sending and receiving devices without launching the extension app. The extension app should provide enough information to construct a message bubble as part of the object. The object can consist of some opaque data encoded in a resource locator and a layout specification provided as a MSMessageTemplateLayout object,” see Yip paragraph [0068]).

As per claim 5, Lancioni modified with Yip teaches wherein the output from the first set of software is not displayed (“The data transport module 79 passes the content and other data to the extension app through the IPC 81 and receives the content and other data from the extension app through the IPC 81. Both modules 77 and 79 in one embodiment can have an extendable plug-in architecture that allows the addition of new plug-ins for new extension apps that generate new content or require a new data transport process,” see Yip paragraph [0066], where the content is being passed thru without being displayed)

As per claim 6, Lancioni modified with Yip teaches wherein the first set of software runs in a first sandbox and the second set of software runs in a second sandbox, and wherein the first sandbox and the second sandbox are different (“A messaging system in one embodiment on a client device includes a messaging app and one or more extension apps that each operate as separate processes. In one embodiment, the message app and the one or more extension apps can each be separate sandboxed processes that operate or execute in their own memory spaces,” see Yip paragraph [0065]).

As per claim 7, Lancioni modified with Yip teaches wherein the test includes making application programming interface calls to graphics software to draw one or more portions of the message for display in a displayable format in containers in a message transcript of a conversation (“In one embodiment, an application programming interface (API) can be provided between the extension app and the messaging app to allow the extension app to make calls to that API to change its view within the messaging app which hosts the view of the extension app. In one embodiment, an extension app can have at least two different views which can include a compact view and an expanded view,” see Yip paragraph [0091], where the different views (i.e. compact view and ).

As per claim 19, Lancioni modified with Yip teaches wherein the second set of software renders the attachment, and the second set of software has the same functionality and operations as the first set of software (“In one embodiment, the first extension app and the second extension app are two instances of the same extension app and are each identified by the same app identifier which can be provided by an app marketplace or other service which provides for the downloading of the extension apps,” see Yip paragraph [0005]).

As per claim 24, Lancioni modified with Yip teaches wherein the first set of software runs in a first sandbox and the second set of software runs in a second sandbox, and wherein the first sandbox and the second sandbox are different (“A messaging system in one embodiment on a client device includes a messaging app and one or more extension apps that each operate as separate processes. In one embodiment, the message app and the one or more extension apps can each be separate sandboxed processes that operate or execute in their own memory spaces,” see Yip paragraph [0065]).

As per claim 25, Lancioni modified with Yip teaches wherein the test by the first set of software includes making application programming interface calls to graphics software to draw one or more portions of the attachment in the displayable format and the second set of software displays the attachment in a message transcript of a conversation (“In one embodiment, an application programming interface (API) can be provided between the extension app and the messaging app to allow the extension app to make calls to that API to change its view within the messaging app which hosts the view of the extension app. In one embodiment, an extension app can have at least two different views which can include a compact view and an expanded view,” see Yip paragraph [0091], where the different views (i.e. compact view and expanded view) are interpreted as the one or more portions of the message being displayed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Kaushal et al. (US-PAT-NO: 10,547,576 B1) hereinafter Kaushal and Leonard (US-PAT-NO: 8,185,912 B1).

As per claim 8, Lancioni does not teach wherein the first set of software, when executing to process the message, also attempts to parse the message into a plurality of portions. However, Kaushal teaches wherein the first set of software, when executing to process the message, also attempts to parse the message into a plurality of portions (“The message server 102 may maintain the message (504). The message server 102 may maintain the message by storing the message and/or parsing the message to determine whether the message includes any URL,” see Kaushal [column 10, lines 1-4]).
Lancioni and Kaushal are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications with Kaushal’s teaching of determining whether a message containing a URL meets a trigger condition in order to modify the content presentation to the user message to incorporate having a priority determination tied to a given threshold in order to deliver the most important messages to a user at a given time. 
Lancioni modified with Kaushal does not teach wherein a processing or scheduling priority of the first set of software is boosted, from a first level to a second level that has a higher priority than the first level, when a number of messages waiting to be processed by the first set of software exceeds a threshold value or when a time period between a current time and a last used time of the messaging application exceeds a specified period of time. However, Leonard teaches wherein a processing or scheduling priority of the first set of software is boosted, from a first level to a second level that has a higher priority than the first level, when a number of messages waiting to be processed by the first set of software exceeds a threshold value or when a time period between a current time and a last used time of the messaging application exceeds a specified period of time (“The service agent component 240 may periodically re-evaluate the message throughput of the primary queue instance. When the primary queue instances message throughput increases to above the cautionary range, the service agent component 240 may increase the priority setting for the primary queue instance,” see Leonard [column 10, lines 16-21], where the queue is the amount of message awaiting throughput and increases a cautionary range (i.e., a threshold) the priority is increased (i.e., raised or boosted)).
Lancioni, Kaushal and Leonard are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications and Kaushal’s teaching of determining whether a message containing a URL meets a trigger condition in order to modify the content presentation to the user message with Leonard’s teaching of providing a way to re-reouting messages from a particular parallel queue instance that is experiencing below normal message throughput to incorporate load balancing messages with higher priority in order to maintain an optimized flow of messages which will have caused delays to the user. 

Claims 10, 11, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Keen (US-PGPUB-NO: 2015/0347784 A2).

As per claim 10, Lancioni does not teach wherein the first set of software is a working daemon that is managed by a managing daemon, and the managing daemon monitors status of the working daemon and relaunches the working daemon if the working daemon crashes. However, Keen teaches wherein the first set of software is a working daemon that is managed by a managing daemon, and the managing daemon monitors status of the working daemon and relaunches the working daemon if the working daemon crashes (“In some examples, if the transaction complete confirmation 812 is not received within a particular time period, the first-party process 106 may relaunch the third-party application 804 until the confirmation 812 is received. In other examples, the first-party process 106 may be also be configured to relaunch the third-party application 804 if the third-party application 804 crashes while running in the background. In other words, the first-party process 106 may be configured to repeatedly relaunch the third-party application 804 in the background until the confirmation 810 is received, thus ensuring that the third-party application 804 was able to complete its processing 810,” see Keen paragraph [0063], where the first party process is .
Lancioni and Keen are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications with Keen’s teaching of accessing authorized data via an application to incorporate relaunching an application if said application fails during a given process to ensure continuous operation. 

As per claim 11, Lancioni modified with Keen teaches wherein the first set of software has not successfully tested its ability to render the message when (1) the working daemon crashes while attempting to test rendering of the message; or (2) one or more exceptions are thrown by the working daemon; or (3) the test is not completed within a period of time (“In some examples, if the transaction complete confirmation 812 is not received within a particular time period, the first-party process 106 may relaunch the third-party application 804 until the confirmation 812 is received. In other examples, the first-party process 106 may be also be configured to relaunch the third-party application 804 if the third-party application 804 crashes while running in the background. In other words, the first-party process 106 may be configured to repeatedly relaunch the third-party application 804 in the background until the confirmation 810 is received, thus ensuring that the third-party application 804 was able to complete its processing 810,” see Keen paragraph [0063], where the first party process is interpreted as the managing daemon and the third party process is interpreted as the working daemon.

As per claim 27, Lancioni does not teach wherein the first set of software is a working daemon that is managed by a managing daemon, and the managing daemon monitors status of the working daemon and relaunches the working daemon if the working daemon crashes. However, Keen teaches wherein the first set of software is a working daemon that is managed by a managing daemon, and the managing daemon monitors status of the working daemon and relaunches the working daemon if the working daemon crashes (“In some examples, if the transaction complete confirmation 812 is not received within a particular time period, the first-party process 106 may relaunch the third-party application 804 until the confirmation 812 is received. In other examples, the first-party process 106 may be also be configured to relaunch the third-party application 804 if the third-party application 804 crashes while running in the background. In other words, the first-party process 106 may be configured to repeatedly relaunch the third-party application 804 in the background until the confirmation 810 is received, thus ensuring that the third-party application 804 was able to complete its processing 810,” see Keen paragraph [0063], where the first party process is .
Lancioni and Keen are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications with Keen’s teaching of accessing authorized data via an application to incorporate relaunching an application if said application fails during a given process to ensure continuous operation. 

As per claim 28, Lancioni modified with Keen teaches wherein the first set of software has not successfully tested its ability to render the message when (1) the working daemon crashes while attempting to test rendering of the message; or (2) one or more exceptions are thrown by the working daemon; or (3) the test is not completed within a period of time (“In some examples, if the transaction complete confirmation 812 is not received within a particular time period, the first-party process 106 may relaunch the third-party application 804 until the confirmation 812 is received. In other examples, the first-party process 106 may be also be configured to relaunch the third-party application 804 if the third-party application 804 crashes while running in the background. In other words, the first-party process 106 may be configured to repeatedly relaunch the third-party application 804 in the background until the confirmation 810 is received, thus ensuring that the third-party application 804 was able to complete its processing 810,” see Keen paragraph [0063], where the first party process is interpreted as the managing daemon and the third party process is interpreted as the working daemon.

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1) and Keen (US-PGPUB-NO: 2015/0347784 A2), in further view of Yip (US-PGPUB-NO: 2017/0359281 A1).

As per claim 12, Lancioni modified with Keen does not teach wherein the managing daemon has more entitlements than the working daemon, and the working daemon does not have a network access entitlement or a file access entitlement. However, Yip teaches wherein the managing daemon has more entitlements than the working daemon, and the working daemon does not have a network access entitlement or a file access entitlement (“In one embodiment, each of the extension apps 83 run in their own address space communication between the extension and the messaging app uses the IPC mediated by the system framework and they do not have access to each other's files or memory spaces,” see Yip paragraph [0066]).
Lancioni, Keen and Yip are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention 

As per claim 29, Lancioni modified with Keen does not teach wherein the managing daemon has more entitlements than the working daemon, and the working daemon does not have a network access entitlement or a file access entitlement. However, Yip teaches wherein the managing daemon has more entitlements than the working daemon, and the working daemon does not have a network access entitlement or a file access entitlement (“In one embodiment, each of the extension apps 83 run in their own address space communication between the extension and the messaging app uses the IPC mediated by the system framework and they do not have access to each other's files or memory spaces,” see Yip paragraph [0066]).
Lancioni and Keen are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications and Keen’s teaching of accessing authorized data via an application with Yip’s teaching of a messaging system of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1) and Keen (US-PGPUB-NO: 2015/0347784 A2), in further view of Chiappetti et al. (US-PGPUB-NO: 2007/0124210 A1).

As per claim 13, Lancioni modified with Keen does not teach wherein the managing daemon causes a successfully tested message to be saved in a message database and does not save a message that was not successfully tested. However, Chiappetti teaches wherein the managing daemon causes a successfully tested message to be saved in a message database and does not save a message that was not successfully tested (“At step 410, if no errors are detected in the tested message, process 400 proceeds to step 414. At step 410a, which is an optional step, a "pass" record of the successful testing is stored in database 108 together with the message submitted for testing,” see Chiappetti paragraph [0042], where the message is only saved if it has a successful test result). 
Lancioni, Keen and Chiappetti are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Tomkow (US-PGPUB-NO: 2012/0303956 A1).

As per claim 17, Lancioni does not teach wherein the method further comprises: saving a successfully tested attachment that was rendered by the first set of software for use by the second set of software to display the attachment. However, Tomkow teaches wherein the method further comprises: saving a successfully tested attachment that was rendered by the first set of software for use by the second set of software to display the attachment (“Before the message is altered in the ways that registration will require, a copy of the original message and its attachments are stored in a manner in which they can be later retrieved by the system,” see Tomkow paragraph [0066], where the message and attachment are stored to later retrieve the message when the message has indication of being delivered successfully (i.e, successful test).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1) and Tomkow (US-PGPUB-NO: 2012/0303956 A1), in further view of Shih et al. (US-PGPUB-NO: 2015/0200878 A1).

As per claim 18, Lancioni modified with Tomkow does not teach wherein a representation of the saved attachment is used in notifications about receipt of the message. However, Shih teaches wherein a representation of the saved attachment is used in notifications about receipt of the message (“In the body of the message containing the text 1807 is also the representation of the attachment 1805 having an icon designating the native file type, and also a file name with an extension 1806 denoting the file type. In this case, the file is a document file such as a PDF file,” see Shih paragraph [0293]).
.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Park et al. (US-PGPUB-NO: 2015/0093036 A1) hereinafter Park.

As per claim 20, Lancioni does not teach wherein the first set of software transcodes the attachment into a limited set of displayable formats from a set of receivable formats (“Referring to FIG. 1, the video/image data processing system 100 may include a transcoding circuit 110 and a storage unit 120. The transcoding circuit 110 receives an input stream STREAM_IN having a first compression format with which a sequential access is possible from the storage unit 120, decodes the input stream STREAM_IN to generate first data, encodes the first data to generate an output stream STREAM_OUT having a second compression format with which a random access is possible, and stores the output stream STREAM_OUT in the storage unit 120,” see Park paragraph [0065], wherein the transcoding circuit is interpreted as the first set of software which transcode input data).
Lancioni and Park are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications with Park’s teaching of a system on a chip that is able to randomly access target data of a video/image to incorporating using a transcoder to decode an input stream of data blocks to generate first data and an encoder to encode the first data to generate an output stream of data blocks having a second data compression format to optimize rendering.

As per claim 21, Lancioni modified with Park teaches wherein the limited set of displayable formats includes one or more of an ASTC format or CPBitmap format and the set of receivable formats includes more formats (“In some embodiments, the first compression format is an image/video compression format selected from JPEG, PNG, GIF, MPEG, H.264 and HEVC, and the second compression format is a texture compression format selected from ASTC, S3TC, ETC, PVRTC, BC1, BC2, BC3, BC4, BC5, BC6 and BC7,” see Park paragraph [0039]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1) and Park (US-PGPUB-NO: 2015/0093036 A1), in further view of Arora (US-PGPUB-NO: 2019/0068916 A1).

As per claim 22, Lancioni modified with Park does not teach wherein the second set of software causes a verification that the format of the attachment is one of the limited set of displayable format. However, Arora teaches wherein the second set of software causes a verification that the format of the attachment is one of the limited set of displayable format (“verify that a format of an input video file is included in a list of acceptable formats,” see Arora paragraph [0130], wherein the verifying is part of a plurality of instructions which is interpreted as a set of software).
Lancioni, Park and Arora are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art to modify before the effective filing dated the claimed invention Lancioni’s teaching of message protection within messaging applications and Park’s teaching of a system on a chip that is able to randomly access target data of a video/image with Arora’s teaching of data processing and converting an input video file to a commonly used video format to incorporate verifying a format to make sure it is the acceptable format in order to optimize and reduce the file size of a given file.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lancioni (US-PGPUB-NO: 2018/0063091 A1), in further view of Foote et al. (US-PAT-NO: 8,280,197 B1).
As per claim 23, Lancioni does not teach wherein the second set of software displays a generic icon in place of the attachment when the first set of software does not successfully test the ability to render the attachment. However, Foote teaches wherein the second set of software displays a generic icon in place of the attachment when the first set of software does not successfully test the ability to render the attachment (“In scenarios not shown in the Figures, suppose that the makeBitmapObj( ) entry point of LocalServerPR 442a is not successful. Then, ImageLoadingTask 440a can invoke the onImageError( ) lifecycle function of ImageConsumer 420a with a parameters indicating that onImageError( ) is called for an image whose PhotoRef is LocalServerPR 442a and has size size1, and then terminate execution of entry point LoadT for LocalServerPR 442a. In particular embodiments, in response to the onImageError( ) lifecycle function or some other function, an error-placeholder image; e.g., "ERROR" or "UNAVAILABLE" for image 210 can be displayed using mobile device user interface 204, perhaps by application 410 requesting display of the error-placeholder image,” see Foote [column 12, lines 1-13]).
Lancioni and Foote are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of .

Allowable Subject Matter
Claims 15 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporating said limitations including all of the limitations of any intervening claims into the independent/base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LENIN PAULINO/Examiner, Art Unit 2193

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193